Citation Nr: 9905092	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-00 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left eye disability, 
as secondary to a service-connected right eye disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In August 1996, the Board remanded the veteran's appeal to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDING OF FACT

The claim of entitlement to secondary service connection for 
a left eye disability is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to secondary service connection for 
a left eye disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim is not well grounded, and there is no further 
duty to assist the veteran in the development of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1998).  See Allen v. Brown, 8 Vet.App. 448 (holding 
that when aggravation of a non-service-connected disorder is 
proximately due to or is the result of a service-connected 
disability, that extent of aggravation is service connected 
on a secondary basis).  

A claim for secondary service connection, like all claims, 
must be well-grounded. Reiber v. Brown, 7 Vet. App. 513 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused a new disability, he 
or she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The veteran claims that his left eye disability is due to 
additional strain put on the eye due to his service-connected 
right eye disability.  

Complaints concerning the left eye are not of record until 
September 1993, when the veteran was examined by VA for 
disability evaluation.  At that time, he reported having 
vision problems with the left eye.  The pertinent diagnoses 
were, pseudophakia, both eyes, and choroidal nevus, left eye, 
stable.  In a May 1994 the veteran underwent bilateral 
cataract surgery and in a May 1994 letter to the RO, John R. 
McKay, O. D. stated that by history the veteran had bilateral 
cataract surgery with implants in each eye and that his left 
eye vision was 20/20.  It was stated that since the veteran 
had 20/20 visual acuity in the left eye, he should not be 
considered for disability benefits based on his vision.  On 
VA examination in June 1994, visual acuity in the left eye 
corrected was 20/30.  In a July 1994,VA memorandum signed by 
a VA physician, it was noted that the claims file had been 
reviewed with another VA physician, and that it was opined 
that no relation was present between the current left eye 
problem and the service-connected right eye problem.  

At his February 1995 personal hearing, the veteran reported 
that his left eye felt weak and that it watered.  He stated 
that the service-connected right eye put a strain on his left 
eye.  A complete transcript is of record.  In a February 1995 
letter, Dr. McRay stated that on examination the veteran's 
left visual acuity was 20/30.  He also stated that the 
cataracts in the veteran's right eye and loss of sight in the 
right eye were due to an earlier injury.  He also reported 
that he could not say the cataracts in the left eye resulted 
from any earlier injury.  

In a June 1995 memorandum, the VA physician who had submitted 
the July 1994 memorandum stated that in regards to the claim 
regarding the left eye, the service medical records of the 
veteran had been reviewed, and there was nothing additional 
that would reverse the current rating.  

The veteran was examined by VA in July 1998.  He complained 
that his left eye became tired when he would read or perform 
other visual activities.  He stated that this has been 
occurring for three to four years.  Visual acuity in the left 
eye was 20/20, and peripheral fields were full.  After 
examination, it was reported that the veteran had a choroidal 
nevus on the left which appeared to be benign.  It was noted 
that the operculum was consistent with a tiny lamellar defect 
of the retina but that there was no evidence of a full 
thickness macular hole or more significant pathology.  It was 
noted that the veteran was also status post cataract 
extraction on both sides.  It was stated that the veteran's 
only left eye complaint was that at times his left eye felt 
tired and that mild drying might be associated with this 
feeling.  The examiner stated that with the veteran's 20/20 
central acuity and full visual fields to confrontation, he 
did not find evidence of a visual disability affecting the 
left eye other than possibly mild drying.  He further opined 
that he did not believe that this was in anyway aggravated by 
his service-connected right eye disability since mild dryness 
was a very common complaint.  

The veteran claims that his left eye disability is related to 
his service-connected right eye disability.  The Board is 
aware of the veteran's statements and hearing testimony.  
While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The veteran has provided no medical 
opinion linking any current disability to his service-
connected disability.  Further VA physicians have opined that 
the left eye complaints are not related to the veteran's 
service connected right eye disability.  In the absence of a 
showing of a left eye disability which could be associated 
with a service-connected disability, the Board finds the 
claim is not plausible.  Therefore, the Board finds that the 
veteran's claim for service connection is not well grounded.

Because the veteran's claim is not well grounded, VA is under 
no duty to further assist him in developing facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  The Court 
has recently held that the obligation exists only in the 
limited circumstances where the veteran has referenced other 
known and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  The VA is not on notice of any other known and 
existing evidence which would make the adjudicated service 
connection claim plausible.   

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of a left eye disability would be 
helpful in establishing a well-grounded claim, as well as 
medical opinion linking any current findings with a service-
connected disability.   Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

Service connection for a left eye disability as secondary to 
a service-connected right eye disability is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

